Case 1:20-cv-22905-FAM Document 7 Entered on FLSD Docket 07/16/2020 Page 1 of 2



                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division

                                Case Number: 20-22905-CIV-MORENO

  DAMIAN J. VAZ,

                  Petitioner,
  vs.

  WILLIAM BARR and JOHN KELLY,
  secretary D.H.S.,

              Respondents.
 _________________________________________/

   ORDER DISMISSING EMERGENCY PETITION FOR WRIT OF HABEAS CORPUS
                        WITHOUT PREJUDICE

        THIS CAUSE came before the Court upon Petitioner’s Emergency Petition for Writ of

 Habeas Corpus made pursuant to 28 U.S.C. § 2241 (D.E. 1), filed on July 14, 2020. THE COURT

 has considered the emergency petition, and being otherwise fully advised in the premises, it is

        ADJUDGED that the emergency petition is DISMISSED WITHOUT PREJUDICE with

 leave to refile in the appropriate district court. In the petition, Petitioner explains that he is

 currently being detained at Baker County Detention Center in MacClenny, Florida, and is awaiting

 removal to Jamaica. But, since Petitioner is specifically bringing the instant petition under section

 2241, the court dismisses it for lack of jurisdiction. Pursuant to federal law, district court are

 limited to granting habeas relief “within their respective jurisdictions.” 28 U.S.C. § 2241(a).

        As the Petitioner is currently incarcerated in Baker County, which lies in the Middle

 District of Florida, his petition must be brought in that district. The petition is therefore dismissed
Case 1:20-cv-22905-FAM Document 7 Entered on FLSD Docket 07/16/2020 Page 2 of 2



 for lack of jurisdiction.1 See Rumsfeld v. Padilla, 542 U.S. 426, 443 (2004) (“The plain language

 of the habeas statute thus confirms the general rule that for core habeas petitions challenging

 present physical confinement, jurisdiction lies in only one district: the district of confinement.”);

 see also United States v. Kinsey, 393 F. App’x 663, 664 (11th Cir. 2010) (similar).

         The case is CLOSED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 16th of July 2020.




                                           ______________________________________
                                                 FEDERICO A. MORENO
                                                 UNITED STATES DISTRICT JUDGE

 Copies furnished to:

 Counsel of Record

 Damian J. Vaz
 A#097-348-754
 Baker County Detention Center
 Inmate Mail/Parcels
 P.O. Box 16290
 MacClenny, FL 32063
 PRO SE




         1
            It may in fact be the case that no district court has jurisdiction to adjudicate the merits of the
 instant emergency petition for writ of habeas corpus, because all challenges to an administrative order of
 removal must typically be made only in the appropriate appellate court. The REAL ID Act provides that
 “a petition for review filed with an appropriate court of appeals in accordance with this section shall be the
 sole and exclusive means for judicial review of an order of removal entered or issued under any provision
 of this chapter.” 8 U.S.C. § 1252(a)(5); accord Madu v. U.S. Att’y. Gen., 470 F.3d 1362, 1366 (11th Cir.
 2006). In any event, the Court lacks jurisdiction to entertain the present emergency petition.


                                                       2
